Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS KAMAN REPORTS 2 SALES INCREASE 22%, NET EARNINGS INCREASE 43% BLOOMFIELD, Connecticut (October 30, 2008) – Kaman Corp. (NASDAQ GS:KAMN) today reported financial results for the third quarter and nine-month period ended September 26, 2008. For the third quarter of 2008, the company reported net earnings from continuing operations of $13.5 million, or $0.53 per share diluted, compared to net earnings from continuing operations of $9.4 million, or $0.38 per share diluted, in the third quarter of 2007. The company’s results for the third quarter of 2008 include a pre-tax loss of $1.6 million related to the cancellation of an ineffective currency-hedging contract at the company’s Aerostructures Brookhouse Holdings, Limited subsidiary (this charge is not included in the segment’s operating results).The results for the third quarter of 2007 included pretax charges of $0.8 million related to the company’s Australia helicopter program.Net sales from continuing operations for the third quarter of 2008 were $335.1 million, an increase of 21.9% over the $274.9 million reported in the third quarter of 2007. For the first three quarters of 2008, net earnings from continuing operations increased slightly to $28.5 million, or $1.12 per share diluted, compared to net earnings from continuing operations of $27.5 million, or $1.11 per share diluted in the year ago period.Year-to-date results include a goodwill impairment charge of $7.8 million taken in the second quarter, which is not deductible for tax purposes, and the $1.6 million loss on the hedging contract.Results for the 2007 first three quarters include pretax charges of $5.6 million related to the company’s Australia helicopter program.
